Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 1 of 11



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 08-60051-CR-ALTMAN

   UNITED STATES,

           Plaintiff,

   v.

   CLARENCE JACKSON,

         Defendant.
   ______________________________/

                                                   ORDER

           Just nine days after the Court denied his last motion for compassionate release, Clarence

   Jackson is back with two new arguments—both unavailing. We DENY his new motion [ECF No.

   143] (“Renewed Motion”) for three reasons. 1 First, Jackson hasn’t exhausted his administrative

   remedies. Second, the § 3553 factors weigh heavily against his release. Third, he still hasn’t established

   extraordinary and compelling circumstances.

                                                  ANALYSIS

           Section 3582 sets out the order in which this Court should analyze a criminal defendant’s

   entitlement to a sentencing reduction. First, when the defendant brings the motion himself, the Court

   must ascertain whether he “has fully exhausted all administrative rights to appeal a failure of the

   Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has been a] lapse of

   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

   earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors set forth in section

   3553(a) to the extent that they are applicable.” Id. Third, the Court should turn to the “extraordinary



   1
     In doing so, we incorporate into this Order the factual history and legal standards sections of the
   first Order Denying Compassionate Release. See First Order [ECF No. 141].
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 2 of 11



   and compelling reasons” test, as outlined in U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should

   determine whether the defendant poses a “danger to the safety of any other person or to the

   community, as provided in 18 U.S.C. § 3142(g).” Id.; see United States v. Stuyvesant, 454 F.Supp.3d 1236,

   1238 (S.D. Fla. 2020) (applying the framework). The Court will discuss each of these four steps in

   turn.

           I.       Exhaustion of Administrative Rights to Appeal

           Jackson now maintains that he has exhausted his administrative remedies. As support, he says

   only this: “See attached (Exhibit A).” Renewed Motion at 6. But there is no Exhibit A. See generally id.

   Jackson did file a proposed release plan. See Notice [ECF No. 144]. But he didn’t attach any request

   for compassionate release (to the Warden or anyone else) either to his proposed release plan or to this

   Renewed Motion. See generally Renewed Motion; Notice. And it was indisputably his burden to

   establish that he’s exhausted his remedies. See United States v. Heromin, 2019 WL 2411311, at *2 (M.D.

   Fla. June 7, 2019) (“The defendant bears the burden of establishing that his circumstances qualify for

   compassionate release”); United States v. Jackson, 2020 WL 5942201, at *2 (E.D. La. Oct. 7, 2020) (“The

   defendant bears the burden of demonstrating that he is entitled to compassionate release and that he

   has exhausted his administrative remedies.”); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

   2013) (“And a defendant, as the § 3582(c)(2) movant, bears the burden of establishing that a

   retroactive amendment has actually lowered his guidelines range in his case.”). Since Jackson has failed

   to show that he’s exhausted his administrative remedies, his Renewed Motion must be DENIED.

           But, even if Jackson had exhausted his administrative remedies, his Renewed Motion would

   (for the following reasons) still fail.




                                                      2
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 3 of 11



           II.     18 U.S.C. § 3553(a)

           After considering the relevant § 3553(a) factors, Judge Hurley sentenced Jackson to 235

   months in prison, see Judgment—a sentence the Eleventh Circuit affirmed, see United States v. Jackson,

   367 F. App’x 55 (11th Cir. 2010).

           Jackson now argues that the § 3553(a) factors support his request for release because his

   offenses were non-violent and involved no victims. See Renewed Motion at 8. As he sees things, he

   has already spent “years behind bars,” which “promotes respect for the law and provides just

   punishment for his crimes,” and “a reduction in sentence would also avoid unwarranted sentencing

   disparities among the Defendant and other defendants with similar records found guilty of similar

   conduct.” Id. (cleaned up).

           We aren’t persuaded. Let’s start with respect for the law: After his first felon-in-possession-of-

   a-firearm conviction, Jackson served 11 years in prison. See First Order at 11. Less than one year later,

   though, he acquired a second firearm—again, in violation of state and federal law—and was (again)

   arrested. Id. Incredibly, less than two weeks after that—and while facing a ten-year sentence in federal

   court—Jackson got himself a third gun, for which he was (yet again) arrested. Id. He was promptly

   convicted of possessing the second and third firearms and now wants the Court to ignore his

   propensity for recidivism and let him out early. Id. This the Court will not do. To release Jackson

   now—midway through his sentence—would be to send precisely the wrong message: that gun crimes

   aren’t serious, that the dangers of arming felons are overblown, and that the penalties set out in our

   gun laws needn’t be strictly followed. Releasing Jackson, in other words, would decrease, rather than

   increase, the citizenry’s respect for the law. See 18 U.S.C. § 3553(a) (directing courts to consider

   whether the sentence will provide “adequate deterrence” and “promote respect for the law”). More

   fundamentally, Jackson’s long criminal history strongly suggests that he doesn’t obey the law, that he

   doesn’t respect the law, and that there’s very little any judge—state or federal—can do to stop him


                                                       3
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 4 of 11



   from continuing to break the law. Put differently, keeping Jackson in prison seems to be the only way

   to (specifically) deter him from committing future crimes—another important consideration under §

   3553(a). See id. (directing courts to consider whether the sentence will “afford adequate deterrence to

   criminal conduct”).

              Nor is Jackson right to minimize his crimes as “non-violent” and victimless. Congress has

   determined that convicted felons should not be running around town with guns. See 18 U.S.C. § 922(g).

   In saying so, Congress expressed the commonsense view that convicted felons are particularly

   dangerous when they are armed. See Lewis v. United States, 445 U.S. 55, 67 (1980) (“The federal guns

   laws, however, focus not on reliability, but on the mere fact of conviction, or even indictment, in order

   to keep firearms away from potentially dangerous persons. Congress’ judgment that a convicted felon,

   even one whose conviction was allegedly uncounseled, is among the class of persons who should be

   disabled from dealing in or possessing firearms because of potential dangerousness is rational.”). And

   Jackson, remember, has participated in this dangerous criminal conduct—possessing a firearm after

   having been convicted of a felony offense—on at least three separate occasions. The Court therefore

   finds that both the nature of the offense and the history and characteristics of the Defendant—two

   important factors under § 3553(a)—likewise weigh against a reduction here. 2

              The § 3553(a) factors thus support the Court’s decision to deny Jackson’s request for early

   release.

              III.   18 U.S.C. § 3582

              As we explained in the First Order, however, even if the § 3553(a) factors supported Jackson’s

   position, his Motion would still fail because he cannot satisfy the “extraordinary and compelling”




   2
     And, since Jackson received a bottom-of-the-guidelines sentence, see Jackson, 367 F. App’x at 59, he’d
   be hard-pressed to show that his sentence somehow created unwarranted sentencing disparities—the
   last § 3553(a) factor this Court has considered.
                                                        4
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 5 of 11



   reasons test. District Courts have “no inherent authority” to modify a prison sentence. United States v.

   Diaz-Clark, 292 F.3d 1310, 1315, 1319 (11th Cir. 2002). Instead, the “authority of a district court to

   modify an imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d

   1190, 1194–95 (11th Cir. 2010). The statute that governs sentence reductions for compassionate

   medical release provides, in pertinent part, as follows:

           (c) Modification of an imposed term of imprisonment.--The court may not
           modify a term of imprisonment once it has been imposed except that—

           (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
               of the defendant after the defendant has fully exhausted all administrative rights
               to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
               behalf or the lapse of 30 days from the receipt of such a request by the warden of
               the defendant’s facility, whichever is earlier, may reduce the term of imprisonment
               (and may impose a term of probation or supervised release with or without
               conditions that does not exceed the unserved portion of the original term of
               imprisonment), after considering the factors set forth in section 3553(a) to the
               extent that they are applicable, if it finds that—

               (i)     extraordinary and compelling reasons warrant such a reduction; or

               (ii)    the defendant is at least 70 years of age, has served at least 30 years in
                       prison, pursuant to a sentence imposed under section 3559(c), for the
                       offense or offenses for which the defendant is currently imprisoned, and
                       a determination has been made by the Director of the Bureau of Prisons
                       that the defendant is not a danger to the safety of any other person or the
                       community, as provided under section 3142(g); and that such a reduction
                       is consistent with applicable policy statements issued by the Sentencing
                       Commission; and

           (B) the court may modify an imposed term of imprisonment to the extent otherwise
               expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
               Procedure; . . .

   18 U.S.C. § 3582.

           Because Jackson is not “at least 70 years of age,” he does not qualify for release under §

   3582(c)(1)(A)(ii). The viability of his request thus turns on the “extraordinary and compelling reasons”

   test in § 3582(c)(1)(A)(i). But Section 3582 never describes the kinds of “[e]xtraordinary and


                                                       5
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 6 of 11



   compelling reasons” that might “warrant a reduction.” Under 28 U.S.C. § 994, however, the United

   States Sentencing Commission (the “Commission”) is authorized to “describe what should be

   considered extraordinary and compelling reasons for sentence reduction [under 18 U.S.C. § 3582].”

   28 U.S.C. § 994(t). The Commission has helpfully defined the contours of the test as follows:

          1. Extraordinary and Compelling Reasons.--Provided the defendant meets the
             requirements of subdivision (2), extraordinary and compelling reasons exist under
             any of the circumstances set forth below:

          (A) Medical Condition of the Defendant.

              (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
              illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
              a probability of death within a specific time period) is not required. Examples
              include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
              stage organ disease, and advanced dementia.

              (ii) The defendant is

                  (I) suffering from a serious physical or medical condition,

                  (II) suffering from a serious functional or cognitive impairment, or

                  (III) experiencing deteriorating physical or mental health because of the aging
                  process,

                  that substantially diminishes the ability of the defendant to provide self-care
                  within the environment of a correctional facility and from which he or she is
                  not expected to recover.

          (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
          experiencing a serious deterioration in physical or mental health because of the aging
          process; and (iii) has served at least 10 years or 75 percent of his or her term of
          imprisonment, whichever is less.

   U.S.S.G. § 1B1.13 cmt. n.1.

          As a threshold matter, the reference to “subdivision (2)” requires Jackson to show that he is

   “not a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

   3142(g).” U.S.S.G. § 1B1.13(2). And § 3142(g), in turn, instructs federal courts to consider the




                                                      6
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 7 of 11



   following factors when determining whether a defendant poses a danger to the safety of any other

   person or the community:

          (g) Factors to be considered.--The judicial officer shall, in determining whether
          there are conditions of release that will reasonably assure the appearance of the person
          as required and the safety of any other person and the community, take into account
          the available information concerning—

          (1) the nature and circumstances of the offense charged, including whether the offense
          is a crime of violence, a violation of section 1591, a Federal crime of terrorism, or
          involves a minor victim or a controlled substance, firearm, explosive, or destructive
          device;

          (2) the weight of the evidence against the person;

          (3) the history and characteristics of the person, including—

                  (A) the person’s character, physical and mental condition, family ties,
                  employment, financial resources, length of residence in the community,
                  community ties, past conduct, history relating to drug or alcohol abuse,
                  criminal history, and record concerning appearance at court proceedings; and

                  (B) whether, at the time of the current offense or arrest, the person was on
                  probation, on parole, or on other release pending trial, sentencing, appeal, or
                  completion of sentence for an offense under Federal, State, or local law; and

          (4) the nature and seriousness of the danger to any person or the community that
          would be posed by the person’s release. In considering the conditions of release
          described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial officer
          may upon his own motion, or shall upon the motion of the Government, conduct an
          inquiry into the source of the property to be designated for potential forfeiture or
          offered as collateral to secure a bond, and shall decline to accept the designation, or
          the use as collateral, of property that, because of its source, will not reasonably assure
          the appearance of the person as required.

   18 U.S.C. § 3142(g).

          Jackson bears the burden of establishing both that his circumstances qualify as “extraordinary

   and compelling reasons” and that he no longer represents a danger to any other person or the

   community. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); see also Cannon v. United

   States, 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29, 2019); United States v. Heromin, 2019 WL 2411311,

   at *2 (M.D. Fla. June 7, 2019).


                                                       7
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 8 of 11



             Jackson has failed to show “extraordinary and compelling reasons” for a sentence

   modification. To begin with—as we noted in the First Order—he can’t satisfy the “Age of the

   Defendant” test. See First Order at 8. He is 51 years old, not 65; and he hasn’t alleged any age-related

   decline. His request for relief therefore depends on his ability to meet either of the two avenues of the

   “Medical Condition of the Defendant” test. The first requires him to show that he suffers from a

   “terminal illness.” U.S.S.G. § 1B1.13 cmt. n.1(1)(A)(i). The second requires him to show that he suffers

   from conditions “that substantially diminishes [his] ability . . . to provide self-care within the

   environment of a correctional facility and from which he or she is not expected to recover.” Id. at

   n.1(1)(A)(ii).

             To satisfy this test in his First Motion, Jackson relied only on (1) his (purported) rehabilitation

   and (2) the amount of jail time he’s served. See First Order at 5–10. 3 This Court rejected those

   arguments both because they didn’t meet the criteria laid out in the applicable policy statements—

   U.S.S.G. §1B1.13—and because they weren’t true: Jackson hadn’t rehabilitated himself in prison, and

   he hadn’t served an unusually long amount of prison time. Id. at 9. And, since Jackson never claimed

   to have a terminal illness, he’s left to argue that he suffers from a condition that substantially

   diminishes his ability to provide self-care in prison. See generally First Motion; Renewed Motion.

             In his Renewed Motion, Jackson offers his obesity as a condition that—combined with the

   COVID-19 pandemic—does just that. See Renewed Motion at 6–8. But obesity, even combined with

   the COVID-19 pandemic, doesn’t constitute an “extraordinary and compelling” circumstance. See

   United States v. Battis, 2020 WL 5094844, at *2 (M.D. Fla. Aug. 28, 2020) (“Although obesity poses an

   increased risk of severe illness from the virus, it does not establish an extraordinary and compelling

   circumstance.”); United States v. Hayes, 2020 WL 3611485, at *2 (M.D. Fla. July 2, 2020) (holding that




   3
       In doing so, he notably failed to mention his obesity. See generally First Motion [ECF No. 131].
                                                         8
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 9 of 11



   obesity and hypertension “alone or in combination with Covid-19” are not extraordinary and

   compelling circumstances).

           The Court acknowledges that the spread of COVID-19 has been pervasive and devastating.

   It has challenged our institutions, undermined Americans’ ability to maintain their economic security,

   and altered the way people interact. More fundamentally, it goes without saying, the pandemic has

   resulted in widespread suffering. In the United States alone, more than 32,300,000 people have tested

   positive for the disease, and over 575,000 Americans have died from it. See CDC, COVID Data Tracker,

   available at https://covid.cdc.gov/covid-data-tracker/#cases_totalcases (last accessed May 6, 2021).

   But “the mere existence of COVID-19 in society and the possibility that it may spread to a particular

   prison alone cannot independently justify compassionate release[.]” United States v. Raia, 954 F.3d 594,

   597 (3d Cir. 2020). Additionally, “the BOP Director has not found COVID-19 alone to be a basis for

   compassionate release.” United States v. Harris, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020)

   (citing United States v. Eberthard, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)). The Court sees

   no reason to depart from the BOP’s well-reasoned view on this question. In sum, Jackson cannot

   establish that he satisfies the criteria set out by the Sentencing Commission in § 1B1.13.

           Attempting to parry this conclusion, Jackson now contends that U.S.S.G. § 1B1.13 doesn’t

   apply to motions for sentencing reductions filed by inmates. See Renewed Motion at 3–5. Distilled, his

   argument is that § 1B1.13 is not an “applicable” policy statement when it comes to motions filed by

   inmates because, by its terms, that section applies only “[u]pon motion of the Director of the Bureau

   of Prisons[.]” United States v. Jones, 980 F.3d 1098, 1110 (6th Cir. 2020). It’s an interesting—and

   compelling—argument. And, while the Eleventh Circuit hasn’t addressed it directly, see United States v.

   Granda, ___ F. App’x ___, 2021 WL 1246252, at *2 (11th Cir. Apr. 5, 2021) (“We’ve not yet held in a

   published opinion whether § 1B1.13, which on its face applies only to motions for compassionate

   release filed by the BOP and has not been amended following the First Step Act, constrains district


                                                      9
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 10 of 11



   courts in considering compassionate release motions filed by prisoners themselves.”), Jackson’s

   position has been adopted by every circuit that has considered it, see United States v. Brooker, 976 F.3d

   228, 235 (2d Cir. 2020); United States v. McCoy, 981 F.3d 271, 282–85 (4th Cir. 2020); United States v.

   Shkambi, 993 F.3d 388, 392 (5th Cir. 2021); United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020);

   United States v. Funn, 980 F.3d 1178, 1180 (7th Cir. 2020); United States v. Aruda, 993 F.3d 797, 801 (9th

   Cir. 2021); United States v. McGee, 992 F.3d 1035, 1050–51 (10th Cir. 2021).

           We’ll therefore assume that Jackson is right—and that a federal judge isn’t required to consider

   the policy statements in § 1B1.13 when adjudicating an inmate’s motion for compassionate release. 4

   Even so, Jackson faces two insurmountable hurdles. The first is that, as the Eleventh Circuit has

   recently held, “considering the policy statements in § 1B1.13 is not an abuse of discretion, regardless of

   whether the consideration of those issues is required.” Granda, ___ F. App’x ___, 2021 WL 1246252,

   at *5 (emphasis added). Consistent with that discretion, this Court hereby clarifies its view that those

   policy statements are helpful, as one factor among several, in elucidating the contours of the

   “extraordinary and compelling reasons” test. And, as we’ve explained—in both this and the First

   Order—those policy statements, together with the Court’s analysis of the § 3553(a) factors, Jackson’s

   failure to exhaust his remedies, his checkered criminal history, and his demonstrated penchant for

   recidivism, combine to preclude relief in the circumstances presented here.

           Jackson’s second problem is no less intractable. As the Sixth Circuit has said, a finding that §

   1B1.13 doesn’t, standing alone, control the analysis with respect to motions filed by inmates just means

   that “federal judges . . . have full discretion to define ‘extraordinary and compelling [circumstances][.]’”

   Jones, 980 F.3d at 1111. Indeed, as the Sixth Circuit has noted, “the Commission failed to promulgate




   4
    Of course, as we explained in our First Order, if § 1B1.13 does apply, Jackson’s Motion fails for yet
   another reason—because he cannot show that he no longer poses a danger to his community. See First
   Order at 10–12.
                                                       10
Case 0:08-cr-60051-RKA Document 145 Entered on FLSD Docket 05/07/2021 Page 11 of 11



   any policy statement regarding motions submitted under § 3582(c)(1) for twenty-two years, yet district

   courts were perfectly capable of rendering decisions in compassionate release cases.” Id. at 1111 n.21.

   Jackson is (apparently) obese and would prefer to be out of prison. 5 That’s not an extraordinary

   circumstance—much less a compelling one. 6 Even putting aside the § 1B1.13 factors, then, he fails to

   meet the basic elements of the statutory test.

                                                      ***

           To recap: Jackson hasn’t exhausted his administrative remedies, his circumstances are neither

   extraordinary nor compelling, and the § 3553(a) factors counsel against the reduction he seeks. As a

   result, after a careful review of the parties’ filings, the record, and the governing law, the Court hereby

   ORDERS and ADJUDGES that Jackson’s Renewed Motion for Reduction in Sentence [ECF No.

   143] is DENIED.

           DONE AND ORDERED in Fort Lauderdale, Florida this 6th day of May 2021.




                                                               _________________________________
                                                               ROY K. ALTMAN
                                                               UNITED STATES DISTRICT JUDGE

   cc:     counsel of record
           Clarence Jackson, pro se


   5
      Jackson’s once-legitimate concerns about COVID-19 may soon become moot. The Bureau of
   Prisons has represented that, out of a total prison population of 127,000 inmates, there are only 126
   active cases of COVID-19,. See BOP COVID-19 Tracker, https://www.bop.gov/coronavirus/ (last
   accessed May 6, 2021). Of more relevance to Jackson is the fact that there are currently zero cases of
   active COVID-19 at his facility, FCI-Coleman. Id. The BOP has also vaccinated the vast majority of
   its inmates and staff. According to its most recent data, the BOP has administered 161,000 doses of
   COVID-19 vaccines to its 127,000 inmates and 36,000 staff members. In other words, if Jackson
   hasn’t received a COVID-19 vaccine already, he’s set to receive one very soon.
   6
     Jackson also asks for mercy. See Renewed Motion at 10. Fair enough. But the “authority of a district
   court to modify an imprisonment sentence is narrowly limited by statute.” Phillips, 597 F.3d at 1194–
   95. And the test the governing statute lays out boils our inquiry down to whether Jackson’s situation
   is “extraordinary and compelling.” Because it isn’t, his Motion fails.
                                                       11
